COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:            01-18-01047-CV
 Style:                   George W. Campbell and Sheila Smith v. DLJ Mortgage Capital, Inc.
                          Its Successors and/or Assigns
 Date motion filed*:      May 15, 2019
 Type of motion:          Motion to Reconsider Dismissal
 Party filing motion:     Appellants George W. Campbell and Sheila Smith
 Document to be filed:    Response to Motion for Rehearing; Evidence of payment of clerk’s
                          record fee

 Is appeal accelerated?      No

Ordered that motion is:
      ☐ Granted
      ☐ Denied
      ☐ Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         The Court requests appellee’s response to appellants’ “Motion to Reconsider
         Dismissal,” construed as a motion for rehearing, within 10 days of the date of this Order.
         See TEX. R. APP. P. 49.2. Appellants must file evidence of payment, or arrangements
         to pay, the clerk’s record fee to the district clerk within 10 days of the date of this
         Order. See TEX. R. APP. P. 37.3(b), 42.3(c).

Judge’s signature: _____/s/ Laura C Higley____________
                    Acting individually       Acting for the Court
Date: __May 23, 2019______




November 7, 2008 Revision